DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claim 28 has been added
Claims 1-2, 13-15, 21-24 and 28 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaules (US 2006/0173548) in view of Johnson (US 2002/0193797) in view of Sidebotham (US 2008/0195106).

1, 23, 28: Gerstner discloses a surgical tray apparatus and components thereof adapted for
use in hip replacement surgery comprising:

a first set of trays 150 including tools configured for preparation of an implant surgery,
a second set of trays 150 including tools for preparing an acetabulum for implant surgery,
a third set of trays 150 configured to hold surgical instruments, and
a fourth set of trays 150 configured to hold surgical instruments ([0073] also fig. 6).
Gerstner fails to disclose surgical supplies. Auxepaules teaches a kit including a plurality of trial surgical tools used for hip replacement surgery (abstract; [0044]; fig. 7); 

a lined femoral cup for a hip prosthesis wherein the outer and inner surfaces having optional through openings 20; 

the inner concave surface having a stem extending from the bottom thereof and within the trial acetabular cup, and an internal space between the stem and the inner concave surface which internal space receives a part of a first trial femoral cup and/or a second trial femoral cup (fig. 1-4);

a plurality of first trial acetabular balls of at least two different sizes, each of having a threaded portion having threads configured to engage corresponding mating threads of a trial acetabular cup ([0006]);

wherein the surgical tray apparatus further comprises a tool 35 which is removably attachable to a trial acetabular cup and,

a further tool (fig. 7) which is removably attachable to the first trial acetabular ball [0044]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Gerstner to include the tools of Auxepaules to allow for easy access and use during a surgical procedure.

Johnson teaches trial implants configured for sizing, locating and implanting a reverse hip acetabular cup having a stem forming a part thereof [0008], the trial implants including:

trial acetabular cups of which may be removably affixed a trial acetabular ball, the trial acetabular cups having a hemispherical outer surface configured to fit in a prepared surface of an acetabular bone; and an inner concave surface ([0010]; fig. 4); and 

trial implants configured for sizing a femoral cup for use with the reverse hip prosthesis and a plurality of tools configured to be removably affixable to a trial implant [0016], wherein these further trial implants include:

trial femoral cups configured to be temporarily affixed to the proximal end of a broach or of a femoral implant, each of the first trial [0040-0041]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Gerstner to include the tools of Johnson to allow for easy access and use during a surgical procedure.

Sidebotham teaches a plurality of cups 23 having concave surfaces and a stem 21/24 attachment wherein the stem being internally threaded [0044]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the engagement mechanism of Gerstner-Auxepaules-Johnson to include the threaded configuration of Sidebotham to ensure and maintain the connected configuration of the surgical parts.  

Claims 2 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaules (US 2006/0173548) in view of Johnson (US 2002/0193797) in view of Sidebotham (US 2008/0195106) in view of Bertazzoni (US 2011/0186456) in view of Kelley (US 2014/0128987).

2, 24: Gerstner-Auxepaules-Johnson-Sidebotham discloses a kit having surgical
tools but fails to disclose a hammer. Bertazzoni teaches including a hammer 56 for pounding a
broach into the femur [0050]. It would have been obvious to one having ordinary skill in the art
at the time of the effective filing date of the invention to modify Gerstner to include the varying
tools of Bertazzoni to provide proper tooling at a convenience.

Gerstner-Auxepaules-Johnson-Sidebotham fails to disclose a box tool. Kelley teaches a
box osteotome [0092];

a T-handle 52 configured for connection to the proximal end of the reamer [0037],
[0112];

a reamer having a distal end capable of having a right and left handle attachment for
insertion into a femur and a proximal end [0017]. It would have been obvious to one having
ordinary skill in the art at the time of the invention to modify Gerstner to include the hip implant
tools of Kelley to ensure proper placement and tools for a proper hip surgical procedure.
Claims 13-15, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner (US 2016/0249996) in view of Auxepaules (US 2006/0173548) in view of Johnson (US 2002/0193797) in view of Sidebotham (US 2008/0195106) in view of Termanini (US 2014/0156011).

13-15: Gerstner-Auxepaules-Johnson-Sidebotham discloses the trial femoral
cup for a reverse hip prosthesis comprising: a cup having a concave surface configured to
articulate on an acetabular ball present on a stem extending from an inner concave surface of an
acetabular cup, a portion of the cup engageable within a part of an acetabular cup in an internal
space between the wall and the inner concave surface (Termanini; fig. 3-5); and

a stem 4/10 extending from an outer surface of the cup opposite the concave surface, the stem being configured to be affixed to a proximal end of a broach or a proximal end of a femoral
implant (Termanini; fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gerstner-Auxepaules-Johnson-Sidebotham to include the varying tools of Termanini to provide proper tooling at a convenience. 


21-22: Gerstner-Auxepaules-Johnson-Sidebotham discloses the claimed
invention as applied to claim 1, but fails to disclose a slot in the stem of the cup. Termanini ‘011 teaches the surgical tray apparatus and components thereof according to claim 1, wherein each of the two or more of the further trial implants further include a slot 21 extending through a part of the stem and into an opening within the stem ([0038] also fig. 7). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tools and tray set of Gerstner-Auxepaules-Johnson-Sidebotham to include the slot of Termanini to assist in a better connection of the cup to the stem. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Gerstner-Auxepaules-Johnson-Sidebotham to include the varying tools of Termanini to provide proper tooling at a convenience. 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735